                                                                                    Case 2:19-cv-01898-WBS-KJN Document 43 Filed 03/17/21 Page 1 of 17


                                                                                1   VERONICA NEBB
                                                                                    Interim City Attorney, SBN 140001
                                                                                2   CITY OF VALLEJO, City Hall
                                                                                3   555 Santa Clara Street, P.O. Box 3068
                                                                                    Vallejo, CA 94590
                                                                                4   Telephone: (707) 648-4545
                                                                                    Facsimile: (707) 648-4687
                                                                                5
                                                                                     DALE L. ALLEN, JR., State Bar No. 145279
                                                                                6    dallen@aghwlaw.com
                                                                                     JOHN B. ROBINSON, State Bar No. 297065
                                                                                7    jrobinson@aghwlaw.com
                                                                                     ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                8    180 Montgomery Street, Suite 1200
                                                                                     San Francisco, CA 94104
                                                                                9    Telephone:     (415) 697-2000
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                     Facsimile:     (415) 813-2045
                                                                               10
                                                                                     Attorneys for Defendants
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    CITY OF VALLEJO, ANDREW BIDOU, DAVID
                                                                                     MCLAUGHLIN
                                                                               12

                                                                               13                                 UNITED STATES DISTRICT COURT

                                                                               14                               EASTERN DISTRICT OF CALIFORNIA

                                                                               15                                    SACRAMENTO COURTHOUSE

                                                                               16
                                                                                     ADRIAN BURRELL, an individual; and              Case No. 2:19-cv-01898-WBS-KJN
                                                                               17    MICHAEL WALTON, an individual,
                                                                               18                           Plaintiffs,              DEFENDANTS CITY OF VALLEJO,
                                                                                                                                     ANDREW BIDOU, and DAVID
                                                                               19           v.                                       MCLAUGHLIN’S ANSWER TO
                                                                                                                                     PLAINTIFFS’ THIRD AMENDED
                                                                               20    CITY OF VALLEJO, municipal                      COMPLAINT
                                                                                     corporation; ANDREW BIDOU, in his
                                                                               21    official capacity as Chief of Police;
                                                                                     DAVID MCLAUGHLIN, individually                  Hon. William B. Shubb
                                                                               22    and in his capacity as a City of Vallejo
                                                                                     Police Officer and DOES 1-50,
                                                                               23    individually and in their official capacities
                                                                                     as Police Officers for the CITY OF
                                                                               24    VALLEJO, jointly and severally,
                                                                               25                           Defendants.
                                                                               26

                                                                               27          Defendants, CITY OF VALLEJO, ANDREW BIDOU, DAVID MCLAUGHLIN

                                                                               28   (“Defendants”), severing itself from the other defendants named in the Third Amended
                                                                                                                                                                   ANSWER TO TAC
                                                                                                                                       1                              2:19-CV-01898

                                                378081.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 43 Filed 03/17/21 Page 2 of 17


                                                                                1   Complaint1, answer the unverified Third Amended Complaint (“TAC”) on file herein and admit,

                                                                                2   deny, and allege as follows:

                                                                                3                                               INTRODUCTION

                                                                                4          1.      In answer to the allegations of Paragraph 1 of the TAC, these defendants have

                                                                                5   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                                6   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                                7   and singular, the allegations contained therein.

                                                                                8          2.      In answer to the allegations of Paragraph 2 of the TAC, these defendants have

                                                                                9   insufficient information or belief to enable them to answer said allegations, and for that reason
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   and basing their denials on that ground, deny both generally and specifically, each and every, all
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   and singular, the allegations contained therein.

                                                                               12          3.      In answer to the allegations of Paragraph 3 of the TAC, these defendants have

                                                                               13   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                               14   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                               15   and singular, the allegations contained therein.

                                                                               16                                            JURISDICTION

                                                                               17          4.      Admitted.

                                                                               18                                                PARTIES

                                                                               19          5.      In answer to the allegations of Paragraph 5 of the TAC, these defendants have

                                                                               20   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                               21   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                               22   and singular, the allegations contained therein.

                                                                               23          6.      In answer to the allegations of Paragraph 6 of the TAC, these defendants have

                                                                               24   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                               25

                                                                               26

                                                                               27   1
                                                                                      Plaintiff’s Third Amended Complaint (Doc. No. 40) is titled “First Amended Complaint.”
                                                                                    Because this is the Third Amended Complaint, defendants refer to the document (Doc. No. 40) as
                                                                               28   the Third Amended Complaint or “TAC” instead of the First Amended Complaint or “FAC.”
                                                                                                                                                                        ANSWER TO TAC
                                                                                                                                       2                                   2:19-CV-01898

                                                378081.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 43 Filed 03/17/21 Page 3 of 17


                                                                                1   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                                2   and singular, the allegations contained therein.

                                                                                3          7.      Admitted.

                                                                                4          8.      Admitted.

                                                                                5          9.      Admitted.

                                                                                6          10.     In answer to the allegations of Paragraph 10 of the TAC, these defendants have

                                                                                7   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                                8   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                                9   and singular, the allegations contained therein.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          11.     In answer to the allegations of Paragraph 11 of the TAC, these defendants have
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                               12   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                               13   and singular, the allegations contained therein.

                                                                               14          12.     In answer to the allegations of Paragraph 12 of the TAC, these defendants have

                                                                               15   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                               16   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                               17   and singular, the allegations contained therein.

                                                                               18                                      STATEMENT OF FACTS

                                                                               19          13.     In answer to the allegations of Paragraph 13 of the TAC, these defendants have

                                                                               20   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                               21   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                               22   and singular, the allegations contained therein.

                                                                               23          14.     In answer to the allegations of Paragraph 14 of the TAC, these defendants have

                                                                               24   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                               25   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                               26   and singular, the allegations contained therein.

                                                                               27          15.     In answer to the allegations of Paragraph 15 of the TAC, these defendants have

                                                                               28   insufficient information or belief to enable them to answer said allegations, and for that reason
                                                                                                                                                                        ANSWER TO TAC
                                                                                                                                       3                                   2:19-CV-01898

                                                378081.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 43 Filed 03/17/21 Page 4 of 17


                                                                                1   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                                2   and singular, the allegations contained therein.

                                                                                3          16.     In answer to the allegations of Paragraph 16 of the TAC, these defendants have

                                                                                4   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                                5   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                                6   and singular, the allegations contained therein.

                                                                                7          17.     In answer to the allegations of Paragraph 17 of the TAC, these defendants have

                                                                                8   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                                9   and basing their denials on that ground, deny both generally and specifically, each and every, all
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   and singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          18.     In answer to the allegations of Paragraph 18 of the TAC, these defendants have

                                                                               12   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                               13   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                               14   and singular, the allegations contained therein.

                                                                               15          19.     In answer to the allegations of Paragraph 19 of the TAC, these defendants have

                                                                               16   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                               17   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                               18   and singular, the allegations contained therein.

                                                                               19          20.     In answer to the allegations of Paragraph 20 of the TAC, these defendants have

                                                                               20   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                               21   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                               22   and singular, the allegations contained therein.

                                                                               23          21.     In answer to the allegations of Paragraph 21 of the TAC, these defendants have

                                                                               24   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                               25   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                               26   and singular, the allegations contained therein.

                                                                               27          22.     In answer to the allegations of Paragraph 22 of the TAC, these defendants have

                                                                               28   insufficient information or belief to enable them to answer said allegations, and for that reason
                                                                                                                                                                        ANSWER TO TAC
                                                                                                                                       4                                   2:19-CV-01898

                                                378081.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 43 Filed 03/17/21 Page 5 of 17


                                                                                1   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                                2   and singular, the allegations contained therein.

                                                                                3          23.     In answer to the allegations of Paragraph 23 of the TAC, these defendants have

                                                                                4   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                                5   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                                6   and singular, the allegations contained therein.

                                                                                7          24.     In answer to the allegations of Paragraph 24 of the TAC, these defendants have

                                                                                8   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                                9   and basing their denials on that ground, deny both generally and specifically, each and every, all
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   and singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          25.     In answer to the allegations of Paragraph 25 of the TAC, these defendants have

                                                                               12   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                               13   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                               14   and singular, the allegations contained therein.

                                                                               15          26.     In answer to the allegations of Paragraph 26 of the TAC, these defendants have

                                                                               16   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                               17   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                               18   and singular, the allegations contained therein.

                                                                               19          27.     In answer to the allegations of Paragraph 27 of the TAC, these defendants have

                                                                               20   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                               21   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                               22   and singular, the allegations contained therein.

                                                                               23          28.     In answer to the allegations of Paragraph 28 of the TAC, these defendants have

                                                                               24   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                               25   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                               26   and singular, the allegations contained therein.

                                                                               27          29.     In answer to the allegations of Paragraph 29 of the TAC, these defendants have

                                                                               28   insufficient information or belief to enable them to answer said allegations, and for that reason
                                                                                                                                                                        ANSWER TO TAC
                                                                                                                                       5                                   2:19-CV-01898

                                                378081.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 43 Filed 03/17/21 Page 6 of 17


                                                                                1   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                                2   and singular, the allegations contained therein.

                                                                                3          30.     In answer to the allegations of Paragraph 30 of the TAC, these defendants have

                                                                                4   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                                5   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                                6   and singular, the allegations contained therein.

                                                                                7          31.     In answer to the allegations of Paragraph 31 of the TAC, these defendants have

                                                                                8   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                                9   and basing their denials on that ground, deny both generally and specifically, each and every, all
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   and singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11                                               DAMAGES

                                                                               12          32.     In answer to the allegations of Paragraph 32 of the TAC, these defendants have

                                                                               13   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                               14   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                               15   and singular, the allegations contained therein.

                                                                               16          33.     In answer to the allegations of Paragraph 33 of the TAC, these defendants have

                                                                               17   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                               18   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                               19   and singular, the allegations contained therein.

                                                                               20                                   FIRST CAUSE OF ACTION
                                                                                                  Violation of Fourth Amendment of the United States Constitution
                                                                               21
                                                                                                              (EXCESSIVE FORCE - 42 U.S.C. § 1983)
                                                                               22                  (Plaintiffs Against MCLAUGHLIN and DOES 1-25 inclusive)

                                                                               23          34.     Defendants allege and incorporate by reference their responses to each and every
                                                                               24   paragraph of this Answer.
                                                                               25          35.     In answer to the allegations of Paragraph 35 of the TAC, these defendants have
                                                                               26   insufficient information or belief to enable them to answer said allegations, and for that reason
                                                                               27   and basing their denials on that ground, deny both generally and specifically, each and every, all
                                                                               28   and singular, the allegations contained therein.
                                                                                                                                                                        ANSWER TO TAC
                                                                                                                                       6                                   2:19-CV-01898

                                                378081.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 43 Filed 03/17/21 Page 7 of 17


                                                                                1          36.     In answer to the allegations of Paragraph 36 of the TAC, these defendants have

                                                                                2   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                                3   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                                4   and singular, the allegations contained therein.

                                                                                5                                  SECOND CAUSE OF ACTION
                                                                                                  Violation of Fourth Amendment of the United States Constitution
                                                                                6
                                                                                                            (UNLAWFUL SEIZURE – 42 U.S.C. § 1983)
                                                                                7                  (Plaintiffs Against MCLAUGHLIN and DOES 1-25 inclusive)

                                                                                8          37.     Defendants allege and incorporate by reference their responses to each and every

                                                                                9   paragraph of this Answer.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          38.     In answer to the allegations of Paragraph 38 of the TAC, these defendants have
                                           180 Montgomery Street, Suite 1200




                                                                                    insufficient information or belief to enable them to answer said allegations, and for that reason
                                            San Francisco, California 94104




                                                                               11

                                                                               12   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                               13   and singular, the allegations contained therein.

                                                                               14          39.     In answer to the allegations of Paragraph 39 of the TAC, these defendants have

                                                                               15   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                               16   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                               17   and singular, the allegations contained therein.

                                                                               18                                     THIRD CAUSE OF ACTION
                                                                                                    Violation of First Amendment of the United States Constitution
                                                                               19                            (42 U.S.C. § 1983 – RETALIATORY ARREST)
                                                                               20                (Plaintiff Burrell Against MCLAUGHLIN and DOES 1-25 inclusive)

                                                                               21          40.     Defendants allege and incorporate by reference their responses to each and every
                                                                               22   paragraph of this Answer.
                                                                               23          41.     In answer to the allegations of Paragraph 41 of the TAC, these defendants have
                                                                               24   insufficient information or belief to enable them to answer said allegations, and for that reason
                                                                               25   and basing their denials on that ground, deny both generally and specifically, each and every, all
                                                                               26   and singular, the allegations contained therein.
                                                                               27          42.     In answer to the allegations of Paragraph 42 of the TAC, these defendants have
                                                                               28   insufficient information or belief to enable them to answer said allegations, and for that reason
                                                                                                                                                                        ANSWER TO TAC
                                                                                                                                       7                                   2:19-CV-01898

                                                378081.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 43 Filed 03/17/21 Page 8 of 17


                                                                                1   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                                2   and singular, the allegations contained therein.

                                                                                3          43.     In answer to the allegations of Paragraph 43 of the TAC, these defendants have

                                                                                4   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                                5   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                                6   and singular, the allegations contained therein.

                                                                                7                                    FOURTH CAUSE OF ACTION
                                                                                8                                      (Monell - 42 U.S.C. § 1983)
                                                                                                          (Plaintiffs Against CITY, CHIEF, and DOES 26-50)
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          44.     Defendants allege and incorporate by reference their responses to each and every
                                           180 Montgomery Street, Suite 1200




                                                                                    paragraph of this Answer.
                                            San Francisco, California 94104




                                                                               11

                                                                               12          45.     In answer to the allegations of Paragraph 45 of the TAC, these defendants have

                                                                               13   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                               14   and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                               15   and singular, the allegations contained therein.

                                                                               16          46.     In answer to the allegations of Paragraph 46 of the TAC, these defendants have

                                                                               17   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                               18   and basing 46 heir denials on that ground, deny both generally and specifically, each and every,

                                                                               19   all and singular, the allegations contained therein.

                                                                               20          47.     In answer to the allegations of Paragraph 47 of the TAC, these defendants have

                                                                               21   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                               22   and basing 46 heir denials on that ground, deny both generally and specifically, each and every,

                                                                               23   all and singular, the allegations contained therein.

                                                                               24          48.     In answer to the allegations of Paragraph 48 of the TAC, these defendants have

                                                                               25   insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                               26   and basing 46 heir denials on that ground, deny both generally and specifically, each and every,

                                                                               27   all and singular, the allegations contained therein.

                                                                               28
                                                                                                                                                                        ANSWER TO TAC
                                                                                                                                       8                                   2:19-CV-01898

                                                378081.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 43 Filed 03/17/21 Page 9 of 17


                                                                                1                                    FIFTH CAUSE OF ACTION
                                                                                                                           (Negligence)
                                                                                2                   (Plaintiffs Against MCLAUGHLIN and DOES 1-25 inclusive)
                                                                                3          49.     Defendants allege and incorporate by reference their responses to each and every
                                                                                4   paragraph of this Answer.
                                                                                5          50.     In answer to the allegations of Paragraph 50 of the TAC, these defendants have
                                                                                6   insufficient information or belief to enable them to answer said allegations, and for that reason
                                                                                7   and basing their denials on that ground, deny both generally and specifically, each and every, all
                                                                                8   and singular, the allegations contained therein.
                                                                                9          51.     In answer to the allegations of Paragraph 51 of the TAC, these defendants have
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10   insufficient information or belief to enable them to answer said allegations, and for that reason
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   and basing their denials on that ground, deny both generally and specifically, each and every, all
                                                                               12   and singular, the allegations contained therein.
                                                                               13          52.     In answer to the allegations of Paragraph 52 of the TAC, these defendants have
                                                                               14   insufficient information or belief to enable them to answer said allegations, and for that reason
                                                                               15   and basing their denials on that ground, deny both generally and specifically, each and every, all
                                                                               16   and singular, the allegations contained therein.
                                                                               17          53.     In answer to the allegations of Paragraph 53 of the TAC, these defendants have
                                                                               18   insufficient information or belief to enable them to answer said allegations, and for that reason
                                                                               19   and basing their denials on that ground, deny both generally and specifically, each and every, all
                                                                               20   and singular, the allegations contained therein.
                                                                               21          54.     In answer to the allegations of Paragraph 54 of the TAC, these defendants have
                                                                               22   insufficient information or belief to enable them to answer said allegations, and for that reason
                                                                               23   and basing their denials on that ground, deny both generally and specifically, each and every, all
                                                                               24   and singular, the allegations contained therein.
                                                                               25          55.     In answer to the allegations of Paragraph 55 of the TAC, these defendants have
                                                                               26   insufficient information or belief to enable them to answer said allegations, and for that reason
                                                                               27   and basing their denials on that ground, deny both generally and specifically, each and every, all
                                                                               28   and singular, the allegations contained therein.
                                                                                                                                                                        ANSWER TO TAC
                                                                                                                                       9                                   2:19-CV-01898

                                                378081.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 43 Filed 03/17/21 Page 10 of 17


                                                                                1                                    SIXTH CAUSE OF ACTION
                                                                                                    (Violation of CALIFORNIA CIVIL CODE § 52.1 – BANE ACT)
                                                                                2                     (Plaintiffs Against Defendant McLaughlin and DOES 1-25)
                                                                                3           56.     Defendants allege and incorporate by reference their responses to each and every
                                                                                4    paragraph of this Answer.
                                                                                5           57.     In answer to the allegations of Paragraph 57 of the TAC, these defendants have
                                                                                6    insufficient information or belief to enable them to answer said allegations, and for that reason
                                                                                7    and basing their denials on that ground, deny both generally and specifically, each and every, all
                                                                                8    and singular, the allegations contained therein.
                                                                                9           58.     In answer to the allegations of Paragraph 58 of the TAC, these defendants have
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10    insufficient information or belief to enable them to answer said allegations, and for that reason
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    and basing their denials on that ground, deny both generally and specifically, each and every, all
                                                                               12    and singular, the allegations contained therein.
                                                                               13           59.     In answer to the allegations of Paragraph 59 of the TAC, these defendants have
                                                                               14    insufficient information or belief to enable them to answer said allegations, and for that reason
                                                                               15    and basing their denials on that ground, deny both generally and specifically, each and every, all
                                                                               16    and singular, the allegations contained therein.
                                                                               17           60.     In answer to the allegations of Paragraph 60 of the TAC, these defendants have
                                                                               18    insufficient information or belief to enable them to answer said allegations, and for that reason
                                                                               19    and basing their denials on that ground, deny both generally and specifically, each and every, all
                                                                               20    and singular, the allegations contained therein.
                                                                               21           61.     In answer to the allegations of Paragraph 61 of the TAC, these defendants have
                                                                               22    insufficient information or belief to enable them to answer said allegations, and for that reason
                                                                               23    and basing their denials on that ground, deny both generally and specifically, each and every, all
                                                                               24    and singular, the allegations contained therein.
                                                                               25           62.     In answer to the allegations of Paragraph 62 of the TAC, these defendants have
                                                                               26    insufficient information or belief to enable them to answer said allegations, and for that reason
                                                                               27    and basing their denials on that ground, deny both generally and specifically, each and every, all
                                                                               28    and singular, the allegations contained therein.
                                                                                                                                                                         ANSWER TO TAC
                                                                                                                                        10                                  2:19-CV-01898

                                                378081.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 43 Filed 03/17/21 Page 11 of 17


                                                                                1           63.     In answer to the allegations of Paragraph 63 of the TAC, these defendants have

                                                                                2    insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                                3    and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                                4    and singular, the allegations contained therein.

                                                                                5                                    SEVENTH CAUSE OF ACTION
                                                                                                                                 (Battery)
                                                                                6
                                                                                                         (Plaintiff Burrell Against McLaughlin and DOES 1-25)
                                                                                7           64.     Defendants allege and incorporate by reference their responses to each and every
                                                                                8    paragraph of this Answer.
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                            65.     In answer to the allegations of Paragraph 65 of the TAC, these defendants have
                                                                               10    insufficient information or belief to enable them to answer said allegations, and for that reason
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    and basing their denials on that ground, deny both generally and specifically, each and every, all
                                                                               12    and singular, the allegations contained therein.
                                                                               13           66.     In answer to the allegations of Paragraph 66 of the TAC, these defendants have
                                                                               14    insufficient information or belief to enable them to answer said allegations, and for that reason
                                                                               15    and basing their denials on that ground, deny both generally and specifically, each and every, all
                                                                               16    and singular, the allegations contained therein.
                                                                               17           67.     In answer to the allegations of Paragraph 67 of the TAC, these defendants have
                                                                               18    insufficient information or belief to enable them to answer said allegations, and for that reason
                                                                               19    and basing their denials on that ground, deny both generally and specifically, each and every, all
                                                                               20    and singular, the allegations contained therein.
                                                                               21
                                                                                                                     SEVENTH CAUSE OF ACTION
                                                                               22                                                (Assault)
                                                                                                             (Plaintiffs Against McLaughlin and DOES 1-25)
                                                                               23

                                                                               24           68.     Defendants allege and incorporate by reference their responses to each and every
                                                                               25    paragraph of this Answer.
                                                                               26           69.     In answer to the allegations of Paragraph 69 of the TAC, these defendants have
                                                                               27    insufficient information or belief to enable them to answer said allegations, and for that reason
                                                                               28
                                                                                                                                                                         ANSWER TO TAC
                                                                                                                                        11                                  2:19-CV-01898

                                                378081.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 43 Filed 03/17/21 Page 12 of 17


                                                                                1    and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                                2    and singular, the allegations contained therein.

                                                                                3           70.     In answer to the allegations of Paragraph 70 of the TAC, these defendants have

                                                                                4    insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                                5    and basing their denials on that ground, deny both generally and specifically, each and every, all

                                                                                6    and singular, the allegations contained therein.

                                                                                7           71.     In answer to the allegations of Paragraph 71 of the TAC, these defendants have

                                                                                8    insufficient information or belief to enable them to answer said allegations, and for that reason

                                                                                9    and basing their denials on that ground, deny both generally and specifically, each and every, all
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10    and singular, the allegations contained therein.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11                                             JURY DEMAND

                                                                               12           Defendants hereby demand a jury trial.

                                                                               13                                      AFFIRMATIVE DEFENSES

                                                                               14                                   FIRST AFFIRMATIVE DEFENSE

                                                                               15    AS AND FOR A FIRST, SEPARATE AND DISTINCT DEFENSE, DEFENDANT ALLEGES:

                                                                               16           That plaintiffs assumed the risk of any injuries and/or damages resulting from the matters

                                                                               17    set forth in said TAC, and that said assumption of risk by plaintiffs was a cause of the injuries

                                                                               18    and/or damages alleged by plaintiffs, if any there were.

                                                                               19                                 SECOND AFFIRMATIVE DEFENSE

                                                                               20    AS AND FOR A SECOND, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               21    ALLEGES:

                                                                               22           Plaintiffs’ causes of action are barred by statute of limitations.

                                                                               23                                   THIRD AFFIRMATIVE DEFENSE

                                                                               24    AS AND FOR A THIRD, SEPARATE AND DISTINCT DEFENSE, DEFENDANT ALLEGES:

                                                                               25           Plaintiffs failed to mitigate their damages.

                                                                               26                                 FOURTH AFFIRMATIVE DEFENSE

                                                                               27    AS AND FOR A FOURTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               28    ALLEGES:
                                                                                                                                                                         ANSWER TO TAC
                                                                                                                                        12                                  2:19-CV-01898

                                                378081.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 43 Filed 03/17/21 Page 13 of 17


                                                                                1           Prior to the time when defendants are alleged to have committed the acts complained of,

                                                                                2    plaintiffs invited, gave permission to, and consented to the acts alleged in the TAC. Each of the

                                                                                3    acts alleged in the TAC, which acts are expressly denied, were done within the scope of this

                                                                                4    consent and permission.

                                                                                5                                   FIFTH AFFIRMATIVE DEFENSE

                                                                                6    AS AND FOR A FIFTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT ALLEGES:

                                                                                7           At all times mentioned in the TAC, defendants are not liable for any of these acts or

                                                                                8    omissions alleged in the TAC because the TAC only alleges that defendants are liable based on

                                                                                9    the acts or omissions of others.
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10                                   SIXTH AFFIRMATIVE DEFENSE
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    AS AND FOR A SIXTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT ALLEGES:

                                                                               12           Defendants alleges that plaintiffs failed to set forth the facts sufficient to state a cause of

                                                                               13    action due to a failure to comply with claims requirements of the California Government Code §§

                                                                               14    900 et. seq.

                                                                               15                                SEVENTH AFFIRMATIVE DEFENSE

                                                                               16    AS AND FOR A SEVENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               17    ALLEGES:

                                                                               18           Should plaintiffs recover non-economic damages against any defendant, the liability for

                                                                               19    non-economic damages is limited to the degree of fault and several liability of said defendant

                                                                               20    pursuant to Civil Code section 1431.2 and a separate, several judgment shall be rendered against

                                                                               21    said defendant based upon said defendant's degree of fault and several liability.

                                                                               22                                 EIGHTH AFFIRMATIVE DEFENSE

                                                                               23    AS AND FOR AN EIGHTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               24    ALLEGES:

                                                                               25           These answering defendants are immune from liability pursuant to the provisions of §§

                                                                               26    815, 815.2, 818, 820.2, 820.4, 820.6, 820.8, 820.9, 821.6, 844.6, and 845.6 of the Government

                                                                               27    Code of the State of California.

                                                                               28                                  NINTH AFFIRMATIVE DEFENSE
                                                                                                                                                                            ANSWER TO TAC
                                                                                                                                        13                                     2:19-CV-01898

                                                378081.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 43 Filed 03/17/21 Page 14 of 17


                                                                                1    AS AND FOR A NINTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT ALLEGES:

                                                                                2           Defendant DAVID MCLAUGHLIN is immune from 42 U.S.C. §1983 liability pursuant to

                                                                                3    the doctrine of qualified immunity. See White v. Pauly, 137 S. Ct. 548 (2017), Ashcroft v. al-

                                                                                4    Kidd, 563 U.S. 731 (2011) and Harlow v. Fitzgerald, 457 U.S. 800 (1982).

                                                                                5                                  TENTH AFFIRMATIVE DEFENSE

                                                                                6    AS AND FOR A TENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT ALLEGES:

                                                                                7             That plaintiffs were themselves negligent and careless in and about the matters and

                                                                                8    events set forth in the SAC, and that said negligence contributed to their alleged injuries and/or

                                                                                9    damages. A verdict of the jury in favor of plaintiffs, if any, which may be rendered in this case
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10    must therefore be reduced by the percentage that their respective negligence contributed to the
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    accident and injuries complained of, if any there were.

                                                                               12                               ELEVENTH AFFIRMATIVE DEFENSE

                                                                               13    AS AND FOR AN ELEVENTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               14    ALLEGES:

                                                                               15           Plaintiffs’ causes of action are barred by collateral estoppel and/or res judicata.

                                                                               16                                TWELFTH AFFIRMATIVE DEFENSE

                                                                               17    AS AND FOR AN TWELFTH, SEPARATE AND DISTINCT DEFENSE, DEFENDANT

                                                                               18    ALLEGES:

                                                                               19           Plaintiffs’ causes of action are barred by laches and/or unclean hands.

                                                                               20                              THIRTEENTH AFFIRMATIVE DEFENSE

                                                                               21           AS AND FOR A THIRTEENTH, SEPARATE AND DISTINCT DEFENSE,

                                                                               22    DEFENDANTS ALLEGE:

                                                                               23           Defendant David McLaughlin, alleged employee mentioned in plaintiffs’ TAC, was, at all

                                                                               24    times, duly qualified, appointed and acting police officers of the Vallejo Police Department and

                                                                               25    peace officers of the State of California and in accordance with the Constitution of the United

                                                                               26    States and the State of California and the laws of the United States and the laws of the State of

                                                                               27    California; and at all times mentioned herein, said officer was engaged in the performance of his

                                                                               28    regularly assigned duties within the scope of their duties as peace officer of the Vallejo Police
                                                                                                                                                                          ANSWER TO TAC
                                                                                                                                       14                                    2:19-CV-01898

                                                378081.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 43 Filed 03/17/21 Page 15 of 17


                                                                                1    Department.

                                                                                2                              FOURTEENTH AFFIRMATIVE DEFENSE

                                                                                3           AS AND FOR A FOURTEENTH, SEPARATE AND DISTINCT DEFENSE,

                                                                                4    DEFENDANTS ALLEGE:

                                                                                5           This answering defendants acted in good faith and with a reasonable belief that the actions

                                                                                6    were lawful and further did not directly or indirectly perform any acts whatsoever which would

                                                                                7    constitute a breach of any duty owed to plaintiff.

                                                                                8                               FIFTEENTH AFFIRMATIVE DEFENSE

                                                                                9           AS AND FOR A FIFTEENTH, SEPARATE AND DISTINCT DEFENSE,
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10    DEFENDANTS ALLEGE:
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11           The acts of the answering defendants were lawful and proper and in all respects were

                                                                               12    reasonable and legal.

                                                                               13                               SIXTEENTH AFFIRMATIVE DEFENSE

                                                                               14           AS AND FOR A SIXTEENTH, SEPARATE AND DISTINCT DEFENSE,

                                                                               15    DEFENDANTS ALLEGE:

                                                                               16           In this connection probable cause existed to believe that plaintiffs had committed a public

                                                                               17    offense and, therefore, probable cause existed to detain and/or arrest plaintiffs.

                                                                               18                             SEVENTEENTH AFFIRMATIVE DEFENSE

                                                                               19           AS AND FOR A SEVENTEENTH, SEPARATE AND DISTINCT DEFENSE,

                                                                               20    DEFENDANTS ALLEGE:

                                                                               21           At all times relevant to this litigation, plaintiffs were subject to restraint as was reasonably

                                                                               22    necessary for their detention and/or arrest.

                                                                               23                             EIGHTTEENTH AFFIRMATIVE DEFENSE

                                                                               24           AS AND FOR AN EIGHTTEENTH, SEPARATE AND DISTINCT DEFENSE,

                                                                               25    DEFENDANTS ALLEGE:

                                                                               26           At all times relevant to this litigation, reasonable cause existed to believe that plaintiffs

                                                                               27    had committed a public offense and, therefore, reasonable force was used to effect plaintiffs’

                                                                               28    arrest, to prevent escape or to overcome resistance.
                                                                                                                                                                           ANSWER TO TAC
                                                                                                                                          15                                  2:19-CV-01898

                                                378081.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 43 Filed 03/17/21 Page 16 of 17


                                                                                1    ///

                                                                                2                              NINETEENTH AFFIRMATIVE DEFENSE

                                                                                3           AS AND FOR A NINETEENTH, SEPARATE AND DISTINCT DEFENSE,

                                                                                4    DEFENDANTS ALLEGE:

                                                                                5           The facts alleged in the TAC do not involve any custom, practice, procedure or regulation

                                                                                6    of defendant City of Vallejo or the Vallejo Police Department which gives rise to a violation of a

                                                                                7    constitutional right pursuant to Monell v. New York City Department of Social Services, 436 U.S.

                                                                                8    658 (1978).

                                                                                9                               TWENTIETH AFFIRMATIVE DEFENSE
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10           AS AND FOR A TWENTIETH, SEPARATE AND DISTINCT DEFENSE,
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11    DEFENDANTS ALLEGE:

                                                                               12           Plaintiffs have wholly failed to plead facts which give rise to any colorable claim for

                                                                               13    punitive or exemplary damages against defendants, nor do any such facts exist.

                                                                               14                             TWENTY-FIRST AFFIRMATIVE DEFENSE

                                                                               15           AS AND FOR A TWENTY-FIRST, SEPARATE AND DISTINCT DEFENSE,

                                                                               16    DEFENDANTS ALLEGE:

                                                                               17           Plaintiffs’ claims for punitive or exemplary damages violate defendants’ right to

                                                                               18    procedural due process, substantive due process, and protection from "excessive" fines as

                                                                               19    guaranteed by the Fifth, Fourteenth, and Eighth Amendments to the United States Constitution,

                                                                               20    respectively, and the Constitution of the State of California.

                                                                               21           WHEREFORE, defendants pray that plaintiffs take nothing by way of the TAC on file

                                                                               22    herein and that defendants have judgment for its costs, attorneys’ fees and for such other and

                                                                               23    further relief as the court deems proper.

                                                                               24    ///

                                                                               25    ///

                                                                               26    ///

                                                                               27    ///

                                                                               28
                                                                                                                                                                        ANSWER TO TAC
                                                                                                                                       16                                  2:19-CV-01898

                                                378081.1
                                                                                    Case 2:19-cv-01898-WBS-KJN Document 43 Filed 03/17/21 Page 17 of 17


                                                                                1
                                                                                                                        Respectfully submitted,
                                                                                2
                                                                                     Dated: March 17, 2021              ALLEN, GLAESSNER,
                                                                                3                                       HAZELWOOD & WERTH, LLP

                                                                                4                                       By:    /s/ John B. Robinson
                                                                                                                               Dale L. Allen, Jr.
                                                                                5                                              John B. Robinson
                                                                                                                               Attorneys for Defendants
                                                                                6                                              CITY OF VALLEJO, ANDREW BIDOU,
                                                                                                                               DAVID MCLAUGHLIN
                                                                                7

                                                                                8

                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11

                                                                               12

                                                                               13

                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                                                                                    ANSWER TO TAC
                                                                                                                          17                           2:19-CV-01898

                                                378081.1
